COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-16-00252-CV


IN RE PEDISON USA, INC. AND                                          RELATORS
DICKSON EWEMADE

                                     ----------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 048-263530-13

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      The court has considered relators’ petition for writ of mandamus and

motion for temporary stay and is of the opinion that relief should be denied.

Accordingly, relators’ petition for writ of mandamus and motion for temporary stay

are denied.

                                                  /s/ Bonnie Sudderth
                                                  BONNIE SUDDERTH
                                                  JUSTICE

PANEL: WALKER, MEIER, and SUDDERTH, JJ.

WALKER, J., filed a dissenting opinion.

DELIVERED: July 27, 2016

      1
       See Tex. R. App. P. 47.4.